Title: To Benjamin Franklin from Hilliard d’Auberteuil, 25 June 1782
From: Hilliard d’Auberteuil, Michel-René
To: Franklin, Benjamin


Monsieurà Paris le 25e. Juin 1782.
Votre aprobation sur ce que je dis du traité d’amitié et de commerce, et du traité d’alliance éventuelle entre la france et les états unis de l’amerique, m’aurait fait grand plaisir; mais je n’ai pas été le maitre de la meriter.
J’ai ma maniere de considerer cette grande affaire politique, et je l’avais racontée le mieux que j’avais pu, il a fallu tout changer; et voici ce que le departement des affaires étrangeres a noté sur mon manuscrit.
“Tout ceci est bien incomplet: l’auteur trouvera de quoi y supléer dans les observations en reponse au memoire justificatif de la cour de Londres, tous les faits y sont de la plus exacte verité.”

Sur une autre feuille
“L’auteur ne distingue pas assés le traité d’amitié & de commerce du traité d’alliance éventuelle, encore une fois il doit s’en raporter aux observations en reponse au memoire justificatif de la cour de Londres, il ne peut s’en écarter sans blesser la verité.”
Il a donc fallu suivre mot à mot les observations en reponse au memoire justificatif de la cour de Londres, et d’après cela je prie votre excellence de m’accorder son indulgence, tout ce que j’ai dit du traité important qu’elle a conclu avec la france, est faible, timide, j’en conviens, mais ce n’est pas ma faute; on pourrait peut être même y trouver de l’erreur, mais je n’en suis pas garant. On ne m’a pas obligé à faire bien, mais à faire comme on a voulu.
Je suis avec la plus profonde consideration de votre Excellence Le très humble & très obéissant serviteur
Hilliard D’auberteuil
 
Addressed: A Monsieur / Monsieur Franklin / Ambassadeur des Etats unis / de l’Amerique / en son hotel / A Passy
Notation: Hilard d’auberteuil 25. June 1782.
